                                             EXHIBIT A
Case 2:20-cv-07228-MCA-MAH Document 1-1 Filed 06/14/20 Page 1 of 13 PageID: 5




Christopher S. Porrino (Bar I.D. 071631992)
Matthew M. Oliver (Bar I.D. 040071997)
LOWENSTEIN SANDLER LLP
One Lowenstein Drive
Roseland, New Jersey 07068
973.597.2500
Attorneys for Plaintiff Sundeep Amrute


                                                   SUPERIOR COURT OF NEW JERSEY
SUNDEEP AMRUTE,                                    CHANCERY DIVISION:
                                                   HUDSON COUNTY
                         Plaintiff,
                                                   DOCKET NO.: ________________
         v.
                                                                   CIVIL ACTION
SANJAY SHAH and STREET
SOLUTIONS, INC.,
                                                            VERIFIED COMPLAINT
                         Defendants.



                   Plaintiff Sundeep Amrute (“Amrute” or “Plaintiff”), by way of complaint against

Defendants Sanjay Shah (“Shah”) and Street Solutions, Inc. (“SSI” or the “Company,” and

together with Shah, the “Defendants”), hereby avers as follows:

                                       NATURE OF THE ACTION

         1.        This is an oppressed minority shareholder action arising under the New Jersey

Business Corporation Act, specifically N.J.S.A. 14A:12-7, et seq., through which Plaintiff

Amrute, a 44% shareholder of Defendant SSI, seeks to remedy the ongoing misconduct

committed by Defendant Shah, who also owns 44% of the stock of SSI.

         2.        Defendant Shah has unilaterally seized control of the business and operations of

SSI, and has excluded and “frozen out” Plaintiff Amrute from any meaningful participation in

the Company.             Among other things, and without limitation, Shah has: (i) purported to

“terminate” Amrute’s 17-year employment with the Company; (ii) cut off Amrute’s access to all



38387/2
04/16/2020 206235104.4
Case 2:20-cv-07228-MCA-MAH Document 1-1 Filed 06/14/20 Page 2 of 13 PageID: 6




Company computer and information systems, including corporate e-mail, which actions prevent

Amrute from fulfilling his longstanding duties; (iii) taken for himself an unauthorized “bonus” of

$140,000, without even notifying his fellow directors, officers, and shareholders, much less

seeking their approval; and (iv) refused to make pre-agreed profit distributions consistent with

longstanding Company policy and the agreement among the shareholders.

       3.      Through this action, Amrute seeks to restore the proper incidents of his ownership

of SSI stock consistent with his reasonable expectations over the past 17 years; to ensure that

proper corporate governance is restored to SSI so that Shah cannot unilaterally run the Company

without regard for his fiduciary duties and for the rights of his fellow directors, officers, and

shareholders; and to be compensated for the wrongful conduct and harm caused by Shah’s

willful, unilateral, illegal and oppressive conduct.

                                          THE PARTIES


       4.      Plaintiff Sundeep Amrute is a natural person residing at 234 Degraw Street,

Brooklyn, New York, New York.             Since approximately 2003, Mr. Amrute has been a

shareholder of SSI, and he currently owns 44% of the Company’s stock. Mr. Amrute is also a

member of the Company’s Board of Directors, an officer, and a senior employee of the

Company, all of which positions he has also occupied since approximately 2003.

       5.      Defendant Shah is a natural person residing at 6104 Gallop Heights Court, San

Diego, California. Shah owns 44% of the stock of SSI, and claims to serve as its Chief

Executive Officer. As set forth below, Shah has instigated and perpetrated a campaign of

oppression against Plaintiff Amrute in an effort to “freeze out” Amrute from the day-to-day

operations of the Company and keep the economic benefits of the Company all to himself.




                                                 -2-
                                                  2
Case 2:20-cv-07228-MCA-MAH Document 1-1 Filed 06/14/20 Page 3 of 13 PageID: 7




       6.      Defendant SSI is a corporation formed under the laws of the State of New Jersey

with its principal place of business at 111 Town Square Place, Suite 1203, Jersey City, New

Jersey. SSI develops and sells software for the secondary loan market, providing platforms for

managing loans processes from purchase through exit. The Company’s clients are some of the

most successful financial institutions in the world.

                                  JURISDICTION AND VENUE


       7.      This Court has jurisdiction over this action because, among other things,

Defendant SSI is a New Jersey corporation, a substantial part of the transactions or events giving

rise to the claims occurred in the State of New Jersey, this dispute concerns the rights and

obligations of stockholders of a New Jersey corporation under New Jersey corporate law, and a

substantial part of the acts and omissions giving rise to this action occurred or had substantial

impacts in the State of New Jersey.

       8.      This Court has personal jurisdiction over Defendant SSI because it is a

corporation formed and existing under the laws of the State of New Jersey with its corporate

headquarters and principal place of business is located in New Jersey. This Court has personal

jurisdiction over Defendant Shah because, among other things, he is a controlling shareholder of

Defendant SSI, a New Jersey corporation; he is a director, officer, and employee of a New Jersey

corporation; and because Defendant Shah travels to New Jersey to conduct business on behalf of

SSI, including regular, repeated and systematic contacts, communications, and visits with

employees, clients, and others.

       9.      Venue is appropriate in Hudson County pursuant to New Jersey Court Rule 4:3-2

as the causes of action arose in Hudson County, Defendant SSI resides in Hudson County, and a

substantial part of the transactions or events giving rise to the claims occurred in Hudson County.


                                                -3-
                                                 3
Case 2:20-cv-07228-MCA-MAH Document 1-1 Filed 06/14/20 Page 4 of 13 PageID: 8




                FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

       10.     Defendant SSI was formed as a corporation under the laws of the State of New

Jersey on or about June 9, 1999.

       11.     In or around 2003, Plaintiff Amrute joined SSI. At that time, Amrute acquired

50% of the stock of SSI and became a director, officer, and employee of the Company.

Defendant Shah owned the other 50% of the stock of SSI. Since joining the Company, Amrute

has continuously served as a director, officer, shareholder and employee of the business.

       12.     Over the years, both Amrute and Shah transferred small portions of their SSI

stock to other Company employees, such that the current ownership of SSI stock today is as

follows: 44% to Plaintiff Amrute; 44% to Defendant Shah; 6% to Dilip Shah (Defendant Shah’s

brother-in-law); and 6% to Ravi Mistry. Ravi Mistry is aligned with Defendant Shah, and

follows his lead on all corporate, business and governance matters, including matters coming

before the Company’s board of directors.

       13.     In or around 2013, Defendant Shah and Mistry left SSI to found and focus their

full-time efforts on a new business, SSI Health, Inc. Upon the departure of Defendant Shah and

Mistry from SSI, Mr. Amrute became solely responsible for running the Company. During the

absence of Shah and Mistry, Mr. Amrute rebuilt the Company’s customer and revenue base and

directed the development and marketing of multiple successful products.       Notwithstanding the

fact that Defendant Shah and Mistry performed no services for the Company between 2013 and

their return in late 2017, Shah continued to draw 50% of his regular salary and received full

pension plan allocations throughout this time period.

       14.     Since the return of Defendant Shah and Mistry to the Company in or around 2017,

Shah has proven to be a divisive figure, creating hostility within the board, among the

shareholders, and in the workplace. His conduct has been seriously detrimental to the proper and

harmonious functioning of the business. His actions and conduct have demonstrated a conscious

disregard for the long-term health and prospects of the business and for his fiduciary duties to the




                                                -4-
                                                 4
Case 2:20-cv-07228-MCA-MAH Document 1-1 Filed 06/14/20 Page 5 of 13 PageID: 9




Company and to his fellow shareholders, officers and directors, and have led to the resignation of

important employees.

       15.     Among other things, and without limitation, Defendant Shah has engaged in

numerous actions, which are improper, illegal, and constitute minority shareholder oppression

under the New Jersey law; these actions have been designed to “freeze out” Amrute and to

frustrate his reasonable expectations for his role in SSI. Amrute’s reasonable expectations,

developed throughout his 18-year affiliation with the Company as a director, officer,

shareholder, and employee, include, among other things:             the reasonable expectation of
continued employment along with his ownership stake; the reasonable expectation of proper

corporate governance and decision-making, including reasonable approval of and input on all

meaningful decisions and issues affecting the business by the directors and shareholders; the

reasonable expectation of continued salary and benefits; and the reasonable expectation that

other directors, officers, and shareholders will not steal money from the Company and make

unilateral decisions.

       16.     In or around late March or early April of 2020, Defendant Shah paid himself an

unauthorized bonus of $140,000. Before paying himself this bonus, Defendant Shah did not

notify, much less seek the approval of, the other shareholders, officers, or directors.

       17.     In early April 2020, Defendant Shah attempted to terminate Mr. Amrute’s

positions with the Company, despite the fact that he had no valid or proper reason or cause to do

so, and despite the fact that he lacked the authority to do so.
       18.     In early April 2020, Defendant Shah cut off or directed others to cut off Mr.

Amrute's access to critical Company computer systems and processes, access which is necessary

for the proper functioning of the Company's business and for Mr. Amrute to fulfill his

longstanding obligations and responsibilities to the Company.

       19.     In early April 2020, Defendant Shah cut off or directed others to cut off Mr.

Amrute's access to his Company e-mail account, which prohibits him from fulfilling his




                                                 -5-
                                                  5
Case 2:20-cv-07228-MCA-MAH Document 1-1 Filed 06/14/20 Page 6 of 13 PageID: 10




 longstanding obligations and responsibilities to the Company and has the potential to damage his

 reputation and impair his relationships with customers and other business contacts.

           20.     In early April 2020, Defendant Shah refused to make a distribution to

 shareholders, consistent with historical practice and the agreement among the shareholders,

 despite the fact that the Company has excess cash sufficient to cover months of operating

 expenses, and despite the fact that the Company's outside accountant has recommended a

 significant distribution even taking into account the current economic circumstances.

           21.     Defendant Shah has cut off or directed others to cut off Dilip Shah's access to
 critical Company computer systems and processes, access which is necessary for the proper

 functioning of the Company's business and for Mr. Shah to fulfill his longstanding obligations

 and responsibilities to the Company, because Dilip Shah is seen as an ally of Plaintiff Amrute.

           22.     Moreover, upon information and belief, Defendant Shah is conspiring to make

 changes to the Company’s pension plan and benefits to the detriment of Plaintiff Amrute.



                                             COUNT ONE

                 (Minority Shareholder Oppression under N.J.S.A. 14A:12-7, et seq.)
           23.     Plaintiff repeats and realleges the allegations of the above paragraphs as if set

 forth at length herein.

           24.     SSI is a corporation organized and existing under the laws of the State of New

 Jersey.

           25.     SSI has four shareholders.

           26.     Defendant Shah, in his capacity as a director, officer, and controlling shareholder

 of SSI, has acted fraudulently or illegally, has mismanaged the Company, has abused his

 authority as an officer and as a director, and has acted oppressively and unfairly to one or more
 minority shareholders in their capacities as shareholders, directors, officer, or employees,

 including Plaintiff Amrute and Dilip Shah.



                                                   -6-
                                                    6
Case 2:20-cv-07228-MCA-MAH Document 1-1 Filed 06/14/20 Page 7 of 13 PageID: 11




           27.   By reason of the foregoing, Plaintiff Amrute is entitled to preliminary and

 permanent injunctive relief, as well as monetary damages in an amount to be determined at trial,

 including a forced purchase of his stock at fair value adjusted for the harm Defendant Shah has

 caused to the Company and the misconduct in which he has engaged.

                                           COUNT TWO

                                    (Breach of Fiduciary Duty)
           28.   Plaintiff repeats and realleges the allegations of the above paragraphs as if set

 forth at length herein.

           29.   In his role as controlling shareholder, director, and officer of SSI, Defendant Shah

 owes fiduciary duties to SSI and to its other shareholders, including Plaintiff Amrute.

           30.   As set forth above, Defendant Shah has breached his fiduciary duties.

           31.   By reason of the foregoing, Plaintiff Amrute has been damaged in an amount to

 be determined at trial.

                                         COUNT THREE

                      (Appointment of a Custodian or Provisional Director)
           32.   Plaintiff repeats and realleges the allegations of the above paragraphs as if set

 forth at length herein.

           33.   SSI is a corporation organized and existing under the laws of the State of New

 Jersey.

           34.   The directors of SSI are divided on voting power and are unable to effect action

 on one more substantial matters respecting management of the corporation’s affairs, as set forth

 above.

           35.   These matters include, but are not limited to, the appropriate amount of

 shareholder distributions, the composition of the Board of Directors, the composition and duties

 of the Company’s officers, the provision of computer system and other access to longtime




                                                 -7-
                                                  7
Case 2:20-cv-07228-MCA-MAH Document 1-1 Filed 06/14/20 Page 8 of 13 PageID: 12




 Company employees, the decision to retain or terminate key longstanding Company employees,

 and the payment of bonuses to executives without Board or shareholder approval.

           36.   Defendant Shah, in his capacity as a director, officer, and controlling shareholder

 of SSI, has acted fraudulently or illegally, has mismanaged the Company, has abused his

 authority as an officer and as a director, and has acted oppressively and unfairly to one or more

 minority shareholders in their capacities as shareholders, directors, officer, or employees,

 including Plaintiff Amrute and Dilip Shah.

           37.   It is in the best interests of the Company and its shareholders for the Court to
 appoint a custodian or one or more provisional directors.

                                          COUNT FOUR

                                            (Dissolution)
           38.   Plaintiff repeats and realleges the allegations of the above paragraphs as if set

 forth at length herein.

           39.   SSI is a corporation organized and existing under the laws of the State of New

 Jersey.

           40.   The directors of SSI are divided on voting power and are unable to effect action

 on one more substantial matters respecting management of the corporation’s affairs, as set forth

 above.

           41.   These matters include, but are not limited to, the appropriate amount of
 shareholder distributions, the composition of the Board of Directors, the composition and duties

 of the Company’s officers, the provision of computer system and other access to longtime

 Company employees, the decision to retain or terminate key longstanding Company employees,

 and the payment of bonuses to executives without Board or shareholder approval.

           42.   It is in the best interests of the Company and its shareholders for the Company to

 be dissolved.




                                                 -8-
                                                  8
Case 2:20-cv-07228-MCA-MAH Document 1-1 Filed 06/14/20 Page 9 of 13 PageID: 13




        WHEREFORE, Plaintiff Sundeep Amrute requests judgment in his favor and against

 Defendants Sanjay Shah and Street Solutions, Inc., as follows:

        A.     Appointing a custodian or provisional director for Street Solutions, Inc. to, among

               other things, resolve conflicts between the directors and shareholders and

               safeguard the Company’s assets;

        B.     Enjoining and restraining Defendant Shah from engaging in further unilateral acts

               and oppressive conduct, including but not limited to cutting off Plaintiff’s system

               and information access; cutting off Plaintiff’s distributions, salary, and benefits;
               making unilateral decisions about shareholder distributions, bonuses, employee

               and officer hiring and promotions, and board appointments; and preventing

               Plaintiff from enjoying his usual and customary incidents of ownership in the

               Company;

        C.     Removing Defendant Shah as a director of the Company;

        D.     Ordering that Defendant Shah purchase the stock of Plaintiff at “fair value,”

               taking into account the damage Defendant Shah has caused to the Company and

               the wrongful acts he has committed;

        E.     Dissolving Street Solutions, Inc., and distributing its assets to the shareholders in

               proportion to their shareholdings, subject to an equitable adjustment based on the

               damage Defendant Shah has caused to the Company and the wrongful acts he has

               committed;
        F.     Requiring Defendants to provide full and complete access to the books and

               records of Street Solutions, Inc. to Plaintiff;

        G.     Awarding Plaintiff monetary damages in an amount to be determined at trial,

               including interest thereon;

        H.     Awarding Plaintiff the costs and expenses which he incurs in connection with this

               action, including attorneys’ fees;




                                                 -9-
                                                  9
Case 2:20-cv-07228-MCA-MAH Document 1-1 Filed 06/14/20 Page 10 of 13 PageID: 14




       I.     Awarding Plaintiff such other and further relief as the Court deems just and

              proper.

                                                  LOWENSTEIN SANDLER LLP
                                                  Attorneys for Plaintiff Sundeep Amrute



                                                  By: s/ Matthew M. Oliver
                                                        Matthew M. Oliver
 Dated: April 16, 2020




                                           -10-
                                            10
Case 2:20-cv-07228-MCA-MAH Document 1-1 Filed 06/14/20 Page 11 of 13 PageID: 15



                        CERTIFICATION PURSUANT TO RULE 4:5-1

                Pursuant to R. 4:5-1, I hereby certify that, to the best of my knowledge, the claims

 set forth in the above-captioned action are not the subject of any other action pending in any

 court or arbitration proceeding, and no other parties should be joined in this action.


                                                        LOWENSTEIN SANDLER LLP
                                                        Attorneys for Plaintiff Sundeep Amrute



                                                        By: s/ Matthew M. Oliver
                                                              Matthew M. Oliver

 Dated: April 16, 2020




                                                 -11-
                                                  11
Case 2:20-cv-07228-MCA-MAH Document 1-1 Filed 06/14/20 Page 12 of 13 PageID: 16



                            DESIGNATION OF TRIAL COUNSEL

                Pursuant to R. 4:25-4, Matthew M. Oliver is hereby designated as trial counsel in

 this matter.

                                                      LOWENSTEIN SANDLER LLP
                                                      Attorneys for Plaintiff Sundeep Amrute



                                                      By: s/ Matthew M. Oliver
                                                            Matthew M. Oliver

 Dated: April 16, 2020




                                               -12-
                                                12
Case 2:20-cv-07228-MCA-MAH Document 1-1 Filed 06/14/20 Page 13 of 13 PageID: 17
